Citation Nr: 1115678	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-50 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.Entitlement to an increased evaluation for diabetes mellitus, Type I, with hypertension, diabetic maculopathy of both eyes, non-proliferative diabetic retinopathy of both eyes, bilateral trace cataracts, proteinuria and erectile dysfunction, rated as 20 percent disabling prior to June 23, 2009, and 60 percent disabling from June 23, 2009.  

2.  Entitlement to an increased evaluation for degenerative changes of the left hip, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for degenerative changes of the right hip, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to October 1996.  

This appeal arises from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 the Veteran checked he wanted a Board of Veterans Appeals (Board) hearing at the local VA office before a Member of the Board.  The Veteran has not been afforded an opportunity to have a hearing before a Member of the Board at his local VA office.  38 U.S.C.A. § 7107 (c) (West 2002); 38 C.F.R. § 20.703 (2010).  The Veteran's claims are remanded to schedule the requested hearing before a Member of the Board at his local VA office.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Member of the Board at his local VA office.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


